Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 1 of 12 PageID# 471




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

 MUNA AL-SUYID, et al.                  )
                                        )
        Plaintiffs,                     )
                                        )
 v.                                     ) 1:20-cv-00170 (LMB/JFA)
                                        )
 KHALIFA HIFTER, et al.,                )
                                        )
        Defendants.                     )
                                        )

               DEFENDANT KHALIFA HIFTER’S AMENDED ANSWER
                       AND GROUNDS FOR DEFENSE

        Defendant Khalifa Hifter (“Mr. Hifter”), by counsel, for his amended answer to

 the Complaint, states as follows:

                                     INTRODUCTION

 1.     This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 2.     This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 3.     This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 4.     The first sentence of this paragraph is admitted. Per this Court’s September

 29, 2020 Order, Defendants Khalid Hifter and Saddam Hifter are no longer parties

 to this civil action.

 5.     Denied.




                                           1
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 2 of 12 PageID# 472




 6.    Denied.

 7.    Denied.

 8.    Denied.

                                       PARTIES

 9.    Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 10.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 11.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 12.   Admitted.

 13.   Per this Court’s September 29, 2020 Order, Defendants Khalid Hifter and

 Saddam Hifter are no longer parties to this civil action.

                                   JURISDICTION

 14.   This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 15.   This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 16.   This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.




                                            2
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 3 of 12 PageID# 473




 17.    Mr. Hifter admits that he is a dual citizen of the United States of America and

 Libya, denies he is a resident of this District, and admits that he owns assets in this

 District.

 18.    Per this Court’s September 29, 2020 Order, Defendants Khalid Hifter and

 Saddam Hifter are no longer parties to this civil action.

                                        VENUE

 19.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

                               FACTUAL ALLEGATIONS

 20.    Mr. Hifter denies the allegations contained within this paragraph and is

 without sufficient knowledge to form a belief as to the truth of the allegations

 contained in this paragraph relating to Plaintiffs, and therefore they are deemed

 denied.

 21.    Denied. To the extent Amnesty International made accusations against Mr.

 Hifter, those accusations speak for themselves but are denied by Mr. Hifter.

 22.    Denied as stated. Mr. Hifter’s loyalty was not to any individual but always to

 the people of Libya. Mr. Hifter admits that he is a citizen of the United States,

 previously resided in Virginia, and assisted United States officials when asked.

 23.    Mr. Hifter admits that he owns property in this District. Per this Court’s

 September 29, 2020 Order, Defendants Khalid Hifter and Saddam Hifter are no

 longer parties to this civil action.

 24.    Admitted.




                                           3
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 4 of 12 PageID# 474




 25.    Per this Court’s September 29, 2020 Order, Defendants Khalid Hifter and

 Saddam Hifter are no longer parties to this civil action.

 26.    Denied.

 27.    Mr. Hifter denies knowledge or control Ashraf al-Mayar’s alleged actions and

 denies the allegations contained in this paragraph. The video cited by Plaintiffs

 speaks for itself.

 28.    Mr. Hifter denies the allegations contained in this paragraph. The article cited

 by Plaintiffs speaks for itself.

 29.    Mr. Hifter denies knowledge or control over the alleged co-conspirators’ alleged

 actions and is without sufficient knowledge to form a belief as to the truth of the rest

 of the allegations contained in this paragraph, and therefore they are deemed denied.

 30.    Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 31.    Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 32.    Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 33.    Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 34.    Mr. Hifter denies knowledge or control over the alleged co-conspirators’ alleged

 actions and is without sufficient knowledge to form a belief as to the truth of the rest

 of the allegations contained in this paragraph, and therefore they are deemed denied.




                                             4
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 5 of 12 PageID# 475




 35.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 36.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 37.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 38.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 39.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 40.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 41.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 42.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 43.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 44.   Mr. Hifter is without sufficient knowledge to form a belief as to the truth of the

 allegations contained in this paragraph, and therefore they are deemed denied.

 45.   Mr. Hifter denies knowledge or control over Major General Jamal al-Zahawi’s

 alleged actions and is without sufficient knowledge to form a belief as to the truth of




                                            5
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 6 of 12 PageID# 476




 the rest of the allegations contained in this paragraph, and therefore they are deemed

 denied.

 46.    Mr. Hifter denies the allegations contained in this paragraph. The video cited

 by Plaintiffs speaks for itself.

 47.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied. Per this Court’s

 September 29, 2020 Order, Defendants Khalid Hifter and Saddam Hifter are no

 longer parties to this civil action.

 48.    Mr. Hifter denies the allegations contained in this paragraph. The travel

 advisory cited by Plaintiffs speaks for itself.

 49.    Mr. Hifter denies the allegations contained in this paragraph. The travel

 advisory cited by Plaintiffs speaks for itself

 50.    Mr. Hifter denies the allegations contained in this paragraph. The article cited

 by Plaintiffs speaks for itself.

 51.    Denied.

 52.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 53.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 54.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.




                                             6
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 7 of 12 PageID# 477




                              COUNT I
       TORTURE VICTIM PROTECTION ACT OF 1991, 28 U.S.C. §1350 NOTE

 55.    Mr. Hifter incorporates his responses to the preceding paragraphs.

 56.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 57.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 58.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 59.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 60.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 61.    Denied.

 62.    Denied.

 63.    Denied.

 64.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 65.    Denied.

 66.    This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 67.    Denied.




                                          7
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 8 of 12 PageID# 478




 68.   Denied. Per this Court’s September 29, 2020 Order, Defendants Khalid Hifter

 and Saddam Hifter are no longer parties to this civil action.

 69.   Denied.

 70.   This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

 71.   This paragraph contains conclusions of law to which no response is required.

 To the extent an answer is required, those conclusions are denied.

                                     COUNT II
                                CIVIL CONSPIRACY

       Per this Court’s September 29, 2020 Order, Count II has been dismissed.

 Paragraphs 72 through 75 are moot.

                             COUNT III
             WRONGFUL DEATH (VIRGINIA CODE § 8.01-50, et seq.)

       Per this Court’s September 29, 2020 Order, Count III has been dismissed.

 Paragraphs 76 through 79 are moot.

                                      COUNT IV
                                      BATTERY

       Per this Court’s September 29, 2020 Order, Count IV has been dismissed.

 Paragraphs 80 through 82 are moot.

                                      COUNT V
                                      ASSAULT

       Per this Court’s September 29, 2020 Order, Count V has been dismissed.

 Paragraphs 83 through 87 are moot.




                                           8
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 9 of 12 PageID# 479




                                     COUNT VI
                                FALSE IMPRISONMENT

          Per this Court’s September 29, 2020 Order, Count VI has been dismissed.

 Paragraphs 88 through 91 are moot.

                                 COUNT VII
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          Per this Court’s September 29, 2020 Order, Count VII has been dismissed.

 Paragraphs 92 through 96 are moot.

                                       JURY DEMAND

    92.     Defendant denies that Plaintiff is entitled to a jury trial.

                                  PRAYER FOR RELIEF

          WHEREFORE, Defendant Khalifa Hifter denies that Plaintiffs are entitled to

 any of the relief requested in the unnumbered “Wherefore” clause following

 paragraph 92 and respectfully requests that the court dismiss the Complaint in its

 entirety and enter judgment in its favor and against Plaintiffs.

                               AFFIRMATIVE DEFENSES

                            FIRST AFFIRMATIVE DEFENSE

          The plaintiffs’ claims are barred by head of state immunity. As thoroughly

 outlined in Mr. Hifter’s motion to dismiss, ECF Nos. 38 and 39 (at p. 8-10), Mr. Hifter

 was appointed head of the Libyan National Army by the Libyan House of

 Representatives. He currently undertakes responsibilities including meeting and

 negotiating with foreign heads of state. The former Executive treated him as the head




                                              9
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 10 of 12 PageID# 480




 of state. Although Libya is currently in a civil war, his status as head of state gives

 Mr. Hifter immunity from suit.

                         SECOND AFFIRMATIVE DEFENSE

        The plaintiffs’ claims are barred because the claims constitute a non-

 justiciable political question beyond this Court’s jurisdiction. Baker v. Carr, 369 U.S.

 186 (1962) lays out specific factors for courts to consider in determining whether a

 dispute is a political question outside their jurisdiction. As was thoroughly explained

 in Mr. Hifter’s motion to dismiss, ECF Nos. 38 and 39 (at p. 6-8), these factors indicate

 that this case is outside of the Court’s jurisdiction. The United States has an interest

 in the region and it is within he Executive’s domain to make decisions regarding

 foreign affairs.

                          THIRD AFFIRMATIVE DEFENSE

        The plaintiffs’ claims are barred by the equitable doctrine of estoppel. Several

 of the plaintiffs, or decedents in whose name relief is sought, took actions that

 influenced the outcome of events negatively including possessing weapons and

 engaging in gunfights during the civil war. Because they likewise engaged in the civil

 war fighting, they are estopped from seeking relief.

                         FOURTH AFFIRMATIVE DEFENSE

        The plaintiffs’ claims are barred by the equitable doctrine of waiver. Several

 of the plaintiffs, or decedents in whose name relief is sought, took actions that

 indicate a waiver of their claims under the statute claimed because they were not




                                            10
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 11 of 12 PageID# 481




 innocent bystanders but engaged in gunfights during the civil war. Because they

 likewise engaged in the civil war fighting, they have waived their causes of action.

                          FIFTH AFFIRMATIVE DEFENSE

        The plaintiffs fail to state a cause of action upon which relief may be granted.

 There continue to be elements under the TVPA that the Plaintiffs will not be able to

 prove, including but not limited to that Mr. Hifter “knew, or should have known,”

 about the alleged war crimes. This defense was also explained in Mr. Hifter’s motion

 to dismiss, ECF Nos. 38 and 39 (at p. 10-17).



 Dated: March 25, 2021                           KHALIFA HIFTER
                                                 By Counsel


                                                 /s/ Jesse R. Binnall
                                                 Jesse R. Binnall (VSB #79292)
                                                 Lindsay R. McKasson (VSB #96074)
                                                 BINNALL LAW GROUP, PLLC
                                                 717 King Street, Suite 200
                                                 Alexandria, Virginia 22314
                                                 Tel: (703) 888-1943
                                                 Fax: (703) 888-1930
                                                 jesse@binnall.com
                                                 lindsay@binnall.com

                                                 Counsel for Defendant Khalifa Hifter




                                           11
Case 1:20-cv-00170-LMB-JFA Document 86 Filed 04/01/21 Page 12 of 12 PageID# 482




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March 2021, I electronically filed the

 foregoing Amended Answer and Grounds for Defense with the Clerk of the Court

 using the CM/ECF system which will send notification of such filing to all counsel

 and parties of record.



                                                      /s/ Jesse R. Binnall
                                                      Jesse R. Binnall


                                                      Counsel for Defendant Khalifa
                                                      Hifter
